Citation Nr: 9921674	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an disability rating in excess of 20 percent 
for residuals of an L3 chip fracture.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  




The current appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO granted entitlement to 
service connection for residuals of an L3 chip fracture with 
assignment of a 10 percent evaluation effective December 17, 
1997, date of claim.  

In March 1999 the RO increased the disability rating for L3 
chip fracture residuals to 20 percent effective December 17, 
1997.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In April 1999, the veteran responded to a March 1999 letter 
from VA concerning his claim for service connection for post-
traumatic stress disorder.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
productive of not more than moderate impairment.

2.  The veteran has demonstrable vertebral body deformity.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent 
for residuals of an L3 chip fracture with demonstrable 
deformity of a vertebral body have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285-5293 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran sustained an L3 chip fracture in service in April 
1966, and he was then treated recurrently for back pain in 
service.  His claim for service connection was received on 
December 17, 1997.  

A private chiropractor's January 1998 report is of record.  
It indicates that the veteran was currently employed as a 
plumber and that he complained of frequent moderate to severe 
diffuse midline lower back symptoms which were generally achy 
but were occasionally sharp in quality.  He stated that pain 
would radiate from the midline lower back to the lower 
extremities.  

Clinically, the veteran appeared to be uncomfortable.  Seated 
straight leg raising was negative at 90 degrees bilaterally.  
Toe and heel walking did not produce any pain, nor was it 
difficult.  Right and left hamstring strengths were 3/5.  All 
other lower extremity strengths were 5/5.  The veteran walked 
with a normal base and stride and was able to tandem walk.  
There was normal peripheral sensation per testing.  There was 
also normal muscle tone, with mild antalgia present.  The 
chiropractor indicated that the veteran had residual frequent 
pain in the lower back, moderate limitation of motion in the 
lower back, and moderate weakness in the lower back.

A February 1998 VA examination report shows that the veteran 
was receiving intermittent chiropractic treatment, and that 
he would take Tylenol or Motrin and had a back brace.  He was 
working as a plumber, and was having more and more difficulty 
getting into awkward places, and with bending and lifting.  
He reported avoiding carrying heavy objects.  Clinically, his 
posture and gait were physiologic.  Heel and toe walking was 
intact.  There was no muscle spasm present.  There was 
tenderness at the L5 spinous process.  Straight leg raising 
was restricted by tight hamstrings at 60 degrees.  Deep 
tendon reflexes were intact.  Sensation was intact.  

There was no gross motor weakness.  X-rays revealed a marked 
loss of disc space at L2-L3 with irregularity of the 
endplates and a large anterior osteophyte or limbus.  Wedging 
of the upper plate of the L3 vertebra was present.  The 
diagnoses were chronic lumbosacral strain, and possible 
compression fracture of L3 (as opposed to a possible juvenile 
epiphysitis) with residual degenerative disc disease.  

On VA examination in December 1998, the veteran complained of 
almost daily pain.  The pain would radiate from the lumbar 
region to his left leg and sometimes to his right leg and to 
the level of his knee.  It did not involve the feet.  It was 
a constant aching type of pain, and he would take Tylenol to 
relieve it.  Standing or bending for a prolonged period of 
time would cause him to have pain.  He did not use an 
assistive device for ambulation.  He was a plumber for a 
school district, and his activities were affected by crawling 
underneath school houses.  

Clinically, lumbar flexion was accomplishable to at least 70 
degrees, with pain.  Extension and right and left lateral 
rotation were to 20 degrees with pain.  The physician 
indicated that normal lumbar ranges of motion were flexion to 
95 degrees, extension to 35 degrees, and right and left 
lateral rotation to 40 degrees.  There was tenderness to 
palpation on the lumbosacral region.  The range of motion was 
limited due to pain, but there were no muscle spasms present.  
Neurological examination was normal, including sensory and 
motor function.  X-ray revealed a limbus L3 vertebra and 
spondylosis.  The physician summarized that the veteran had 
limitation of motion of his back without signs of 
radiculopathy, gait disturbances, muscle atrophy, or muscle 
spasm, and that he was able to ambulate without a cane.

Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  



In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
recurring attacks with intermittent relief, a 40 percent 
evaluation is assigned.  When intervertebral disc syndrome is 
moderate with recurring attacks, a 20 percent evaluation is 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position, is rated 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Diagnostic Code 5003.  

When limitation of motion in the lumbar spine is shown to be 
severe, a 40 percent evaluation is assigned.  If limitation 
of motion in the lumbar spine is moderate, a 20 percent 
evaluation is assigned.  For slight limitation of motion in 
the lumbar spine, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A VA General 
Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
is applicable. VAOPGCPREC 37-97.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

In cases of vertebra fracture residuals, where there is no 
cord involvement and there is no abnormal mobility requiring 
a neck brace, the disability is rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. Part 
4, Diagnostic Code 5285.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his low back 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his low back disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's low back disability, rather 
than an increased rating claim where entitlement to 
compensation had been previously established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. at 9.  In the case at hand, the Board finds 
that a staged rating is not appropriate.

Under 38 C.F.R. Part 4, Diagnostic Code 5293, an increased 
rating is not warranted because the veteran does not have 
positive neurological findings reflective of severe 
intervertebral disc syndrome.  While the veteran reported 
complaints of moderate to severe symptoms on private 
evaluation in January 1998, there was only moderate low back 
weakness found at that time, and on the other occasions of 
evaluation of record, his motor and sensory status was 
normal.  Clinical findings in January 1998 and thereafter 
were consistent with no more than moderate intervertebral 
disc syndrome.

Under Diagnostic Code 5295, an increased rating is not 
warranted because severe symptomatology including as 
described therein is not present or nearly approximated.  The 
20 percent criteria are more nearly approximated under this 
Diagnostic Code.  

Under Diagnostic Code 5292, no more than a 20 percent rating 
is assignable, because the veteran has approximately moderate 
limitation of motion of his lumbar spine.  Severe limitation 
of motion which would warrant a 40 percent rating is not 
present or nearly approximated.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not warrant a 
disability rating greater than 20 percent in this case 
either.  While the veteran has pain and tenderness 
objectively shown, there is not present gait impairment, 
muscle spasm, weakness, incoordination, atrophy, disturbance 
of locomotion, or the like, warranting higher than a 20 
percent rating.  Only mild antalgia was reported in January 
1998, and the veteran takes only Tylenol or Motrin to relieve 
his pain.  The pain, tenderness, reported moderate weakness, 
and moderate limitation of motion are adequately compensated 
by the 20 percent rating assigned.

The last question is as to whether or not the veteran has 
demonstrable vertebral body deformity present, in which case 
he would be entitled to have 10 percent added to his rating.  
The evidence indicates that the veteran has wedging of his L3 
vertebral body.  This constitutes demonstrable deformity.  As 
such, 10 percent must be added to his rating.  38 C.F.R. Part 
4, Diagnostic Code 5285.  Accordingly, the Board finds that 
the evidentiary record supports a grant of entitlement to an 
initial rating of 30 percent for residuals of an L3 chip 
fracture with demonstrable deformity of a vertebral body.

Additional matter

The benefit of the doubt doctrine does not apply, as there is 
not a relative equipoise of evidence both for and against the 
claim.  Instead, the degree of debility more nearly 
approximates the rating indicated.  38 C.F.R. § 4.7 controls.  


Extraschedular consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA's Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  The veteran states that 
his disability has impaired his employment and has caused him 
to be hospitalized.  However, he has not specifically alleged 
an unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization so as to call into question the practicality 
of the application of the rating schedule.  No 
hospitalizations during the rating period have been shown.  
Moreover, the rating which is being assigned contemplates 
roughly 30 percent industrial impairment.  This fact 
essentially answers his grievance about industrial 
impairment.


ORDER

Entitlement to an initial disability rating of 30 percent for 
residuals of an L3 chip fracture with demonstrable deformity 
of a vertebral body is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

